Gill, J. —
Tyler, the appellant, brought mandamus against the respondents to compel them, as the township board, to grant him an appeal in a proceeding, to open a public road across said appellant’s land. At the hearing before the circuit court the writ was denied and Tyler appealed.
It is clear that mandamus should not -be granted in a case like this. Mandamus will not lie where the *563complaining party has another adequate and specific remedy. Here the appellant had such specific remedy. The statute provides, that where the township board “fails to allow'an áppeal in the cause when the same ought to be allowed * * * the circuit court, or other court having jurisdiction of Such appeal, or judge thereof in vacation, on such fact satisfactorily appearing, may, by rule and attachment, compel such board or other officer to allow the same,” etc. R. S. 1889, sec. 8518..
This is, in substance, the same provision that appears in the statute for appeals from justices of the peace (section 6333), and that has been held such a remedy as denies the resort to mandamus. State ex rel. v. McAuliffe, 48 Mo. 112.
In view, then, of this well settled principle it becomes unnecessary to discuss other questions. The judgment of the lower court will be affirmed.
All concur.